Case 1:18-cv-02051-JMS-MPB Document 36 Filed 01/22/19 Page 1 of 2 PageID #: 408




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 KEY BENEFIT                                  )
 ADMINISTRATORS, INC.                         )
                                              )
                               Plaintiff,     )
        v.                                    )       Case No. 1:18-cv-2051-JMS-MPB
                                              )
 TELADOC, INC. and                            )
 HY HOLDINGS, INC. d/b/a                      )
 HEALTHIEST YOU                               )
                               Defendants.    )
                                              )

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Key Benefit

 Administrators, Inc., and Defendants Teladoc, Inc. and HY Holdings, Inc. d/b/a Healthiest You,

 by counsel, hereby stipulate and agree to the dismissal with prejudice of the above-captioned

 case in its entirety, including all claims that were brought or that could have been brought, and

 with each party to bear its own fees, costs, and expenses.

 Dated: January 22, 2018                              Respectfully submitted,

 /s/ Matthew T. Albaugh                           s/ Jessica M. Lindemann
 David K. Herzog (#8021-49)                       Meredith Thornburgh White [28094-49]
 Matthew T. Albaugh (#23293-49)                   Jessica M. Lindemann [31058-49]
 Amy G. Dunn (#34428-29)                          J.T. Larson [31392-29]
 300 N. Meridian Street, Suite 2700               BARNES & THORNBURG LLP
 Indianapolis, IN 46204                           11 S. Meridian Street
 Tel: 317-237-0300                                Indianapolis, IN 46204
 Fax: 317-237-1000                                Telephone: (317) 236-1313
 David.Herzog@FaegreBD.com                        Meredith.white@btlaw.com
 Matthew.Albaugh@FaegreBD.com                     Jessica.lindemann@btlaw.com
 Amy.Dunn@FaegreBD.com                            JT.Larson@btlaw.com

 Attorneys for Plaintiff Key Benefits             Attorneys for Defendants Teladoc, Inc. and HY
 Administrators, Inc.                             Holdings, Inc. d/b/a Healthiest You

                                                  1
Case 1:18-cv-02051-JMS-MPB Document 36 Filed 01/22/19 Page 2 of 2 PageID #: 409




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a copy of the foregoing has been filed electronically

 on this 22nd day of January, 2018. Notice of this filing will be sent to the parties of record by

 operation of the Court’s electronic filing system.


                                                       /s/ Jessica M. Lindemann




 DMS 13068329v1



                                                   2
